Citation Nr: 1203839	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-13 331	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from February 11, 2009.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for testicle cancer.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, June 2009, April 2010, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and in Louisville, Kentucky.

In January 2012, the Veteran communicated his intent to claim service connection for ischemic heart disease as due to herbicide exposure.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.


FINDING OF FACT

In January 2012, prior to the issuance of a decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw all issues on appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

These matters come before the Board on appeal of November 2007, June 2009, April 2010, and August 2010 rating decisions.  The Veteran perfected an appeal of those determinations in April 2009 and December 2010.  

The Veteran submitted a statement that was received at the Board in January 2012, indicating that he wished to withdraw all issues on appeal.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


